           Case 3:20-cv-05840-CRB Document 23 Filed 10/09/20 Page 1 of 3



     GAUNTLETT & ASSOCIATES
1    David A. Gauntlett (SBN 96399)
     James A. Lowe (SBN 214383)
2    18400 Von Karman, Suite 300
     Irvine, California 92612
3    Telephone:      (949) 553-1010
     Facsimile:      (949) 553-2050
4    jal@gauntlettlaw.com
5    Attorneys for Plaintiff
     Hurricane Electric, LLC
6

7
                                UNITED STATES DISTRICT COURT
8
                               NORTHERN DISTRICT OF CALIFORNIA
9
                                   SAN FRANCISCO DIVISION
10

11
     HURRICANE ELECTRIC, LLC, a Nevada     )   Case No.: 3:20-cv-05840-CRB
12   limited liability company,            )
                                           )   Judge Charles R. Breyer
13                                         )
                      Plaintiff,           )
14        vs.                              )   DECLARATION OF JAMES HEPPES IN
                                           )   SUPPORT OF PLAINTIFF’S MOTION
15   NATIONAL FIRE INSURANCE COMPANY )         FOR PARTIAL SUMMARY JUDGMENT
     OF HARTFORD, an Illinois corporation, )
16                                         )
                      Defendant.           )   Date: November 13, 2020
17                                         )   Time: 10:00 a.m.
                                           )   Ctrm: 6
18                                         )
                                           )
19                                         )
                                           )
20

21

22

23

24

25

26

27

28                                                  HEPPES DECL RE HE’S MOT FOR SUMM JDGMT
                                                         ON DEFENDANT NFI’S DUTY TO DEFEND
                                                                         3:20-cv-05840-CRB
                 Case 3:20-cv-05840-CRB Document 23 Filed 10/09/20 Page 2 of 3




 1            I, JAMES HEPPES, declare:

 2                      I am the insurance broker for Hurricane Electric, LLC (“HE”). The brokerage entity

 3   of which I am a principal is Professional Insurance Associates Inc. (“PIA”). I was the insurance

 4   broker for all policies issued through CNA, parent company of National Fire Insurance Company

 5   of Hartford (“NFI”). It issued the 2015 Policy at issue in the declaratory relief action pursued

 6   before this court by Hurricane Electric, LLC v. Dallas Buyers Club, LLC, et al., Case No. 4:20-

 7   CV-03813.

 8                      I know the facts set forth in this declaration to be true and correct based on my
 9   personal knowledge and, if called to testify, I could and would testify competently thereto.
10                                               NFI’s 2015 Policy

11                      It has been my routine practice as an insurance broker for years to forward insurance

12   policies to clients in the same form in which they are assembled by their insurers, who are

13   responsible for placing policies in their final forms for issuance. This practice was followed with

14   respect to the 2015 Policy issued by NFI to HE. We promptly forwarded the 2015 Policy to HE

15   upon receiving it from NFI on or about February 26, 2020.

16                      We confirm that the 2015 Policy attached as Exhibit “6,” which document I have

17   reviewed, was what was forwarded by CNA to us, and which we in turn sent to HE. No portion of

18   the 2015 Policy we received from CNA was not forwarded to HE.

19                      The renewal policy that HE received (the 2015 Policy) had a schedule of Forms

20   and Endorsements which contained a line item of: “Exclusion-Personal And Advertising Injury

21   Limited G300950A 07-10.” There was no such endorsement attached to the policy and there was

22   no other notice from NFI to call HE’s attention to the reduction in coverage that NFI states follows

23   from this endorsement.

24            I declare under penalty of perjury under the laws of the United States of America that the

25   foregoing is true and correct.

26                        San Jose
              Executed at___________, California on this___         October
                                                        2nd day of _____________, 2020.

27
     266082_1-10/2/2020 1:02 PM                                      HEPPES DECL RE HE’S MOT FOR SUMM JDGMT
                                                                          ON DEFENDANT NFI’S DUTY TO DEFEND
28                                                                                         3:20-cv-05840-CRB
                                                          1
                 Case 3:20-cv-05840-CRB Document 23 Filed 10/09/20 Page 3 of 3




 1                                                 ________________________________
 2                                                            JAMES HEPPES

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     266082_1-10/2/2020 1:02 PM                        HEPPES DECL RE HE’S MOT FOR SUMM JDGMT
                                                            ON DEFENDANT NFI’S DUTY TO DEFEND
28                                                                          3:20-cv-05840-CRB
                                               2
